CAHIER DES CHARGES-TYPES RELATIF A LA PRODUCTION ET
AUX MONTANT DES TRAVAUX DE RECHERCHE ET
D'EQUIPEMENT MINIMA DEVANT ETRE REALISES PAR LE
TITULAIRE D’UNE CONCESSION D'EXPLOITATION DE
SUBSTANCES MINIRALES CLASSES MINES

ALL ER

Article premier : objet du cahier de charge-type

Le présent cahier des charges-types prévu par le code Minier promulgué par la loi N°
2003-30 du Avril 2003 et notamment son article 44 vise à fixer les clauses et conditions
générales relatives à l'octroi d’une concession d’exploitation de substances minérales classés
Mines et à la production et aux montant des travaux de recherche et d'équipement minima
que la Société Gypse et Dérivés (SOGYD) SARL sise à Avenue Habib Bourguiba Tajirouine BP
64ci-après désigné par le terme le Titulaire sera tenu d’effectuer à l’intérieur du périmètre
de la concession d'exploitation dite MESTEOUA tel que défini à l’article 2 du présent cahier.

Art2-D'élimination périmètre de la concession d'exploitation

La concession visée à l’article premier du présent cahier des charges est délimitée

comme suit :
| Sommets EL N° des repères | Sommets N° des repères L |
378.356 4 [378354 L 7
E 382.356 1 NET NS
ES 382.354 LS
2 L _

Et comporte 2 périmètres élémentaires soit une superficie volé à
Art 3 : Obligation de travaux minima : Le titulaire s'engage à exécuter sur le site de sa
concession. Le programme minimum des travaux de recherche d'infrastructure minière et
d'équipement tel que fixé aux articles 4 et 5 du présent cahier des charges, sous peine d’être
considéré comme n'ayant pas honoré ses engagements.

Art 4 : Exécution des travaux minima :

Le titulaire est tenu d’exécuter à l’intérieur du périmètre de sa concession
d'exploitation les travaux minima nécessaires pour assurer la production et honorer les
engagements prévus à l’article 5 du présent cahier des charges. Ces travaux auxquels est

consacrée une enveloppe minimale de . onsistent en :

-Ouverture des pistes et accès pour l’ensemble des sondages =7500Dt

-Plan topographique 1/5000.1/1000 =7700Dt

-Traçage des tranchées ces travaux ont il fait
-Echantillonnage et analyse l’objet d’un charge

-Réalisation de 20 sondages de 20 m global réalisé par

-Evaluation des réserves la société Afri Sol =55 473 600

70 670 600
Art 5 : Engagement minima du titulaire :
Le titulaire s'engage dans le cadre de la concession d'exploitation à ce qui suit :
> Extraire annuellement un tonnage fixé à 100 000 T de gypse brut
> Investir un montant global de 370 000Dinars pour l'acquisition des matériels et
d'équipement nécessaires à l'exploitation détaillé comme suit :
* Un engin de perforation avec accessoires
Ÿ Un compresseur mobile
Y_ Une pelle excavatrice
*_ Une chargeuse sur Pneus sur 3m3

vY

Produire annuellement un tonnage fixé de 60 000T/an de plâtre

> Investir un montant globale de 4000 000 Dinars pour l'installation d’une usine de
plâtre =

Le coût d'investissement sera reparti comme suit :

-terrain et carrière : 100.000PT
-Aménagement et génie civil :350.000DT
-Equipement technique et autres :3.270.000DT
-Frais d'approche et divers :230.000DT
-Fond de roulement : : 50.000 DT
TOTAL 4000.000DT

> Poursuivre les travaux de recherche à l’intérieur

concession dans les limites de 3% du chiffre d’
réserves.
Art.6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d'accéder aux banques des données nationales en
matière de géologie et d’exploitation minière prévue à l’article 93 ,
l'autorité concédante fournit au Titulaire la documentation qui se trouve en
sa possession concernant notamment :

- le cadastre et la topographie ,

- la géologie générale de la Tunisie ,

-_ l’hydrologie et l’inventaire des ressources hydriques ,
- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements
touchant à la Défense Nationale ou des renseignements fournis par les
Titulaires des concessions d’exploitation en cours de validité et dont la
divulgation à des tiers ne peut être faite qu’avec l’accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec
diligence selon les règles techniques en vigueur ou à défaut d'une
réglementation appropriée, suivant les saines pratiques admises dans
l'industrie minière internationale, en vue d’une exploitation rationnelle des
ressources naturelles découvertes à l’intérieur du périmètre de sa
concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de
l’autorité concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions,
conditions et tarifs prévus par la législation en vigueur et sur un pied de
stricte égalité avec les autres usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de
recherche et d'exploitation des substances minérales, de compléte:
l’équipement et l'outillage public existant, ou d'exécuter des tra aux
présentant un intérêt public général , il devra en informer l'Autorité:
Concédante. Ç

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité
desdites installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité
Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du
domaine privé de l’Etat ou de l’utilisation de l’outillage public, seront
accordées au Titulaire pour la durée de validité de la concession
d’exploitation et ce, conformément à la législation et à la réglementation
en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent
article donnent lieu au versement par le Titulaire des droits
d'enregistrement, taxes et redevances applicables au moment de leur octroi.

Art. 11.- Occupation du domaine public maritime

L'Autorité Concédante facilite au Titulaire , conformément 4 la
réglementation en vigueur relative à l'occupation du domaine public
maritime, l'acquisition , à ses frais, d'un poste d'embarquement pour
permettre le chargement des substances minérales provenant de la
concession ainsi que d'une surface de terre-plein nécessaires à
l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la
souscription à des polices d'abonnement temporaires ou permanentes aux
réseaux publics de distribution de l'eau potable ou industrielle, dans la
limite de ses besoins légitimes, et dans la limite des débits dont ces
réseaux peuventt disposer et ce, conformément aux dispositions du Code
des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales
et tarifs en vigueur.

Les branchements sont établis sur la base de projets approuvés parles
services du ministère chargé des eaux à la demande du Titulaire et à ses
frais , suivant les clauses et conditions techniques applicables aux
branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire , pour la desserte de ses chantiers, de ses dépôts et de ses
postes d'embarquement, peut aménager, à ses frais, des embranchements de
voies ferrées particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le
Titulaire conformément aux conditions de sécurité et aux conditions
techniques applicables aux réseaux publics tunisiens. Ces projets sont
approuvés par l’Autorité Concédante après enquête parcellaire.

L’Autorité Concédante se réserve le droit de modifier les tracés proposés
par le Titulaire, pour tenir compte des résultats de l’enquête parcellaire et
pour raccorder au plus court et selon les règles de l’art les installations du
Titulaire aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de
distribution d’énergie sont considérés comme des dépendances légales de la
concession et sont assujettis à toutes les réglementations et à tous les
contrôles appliqués aux installations de production et de distribution
d'énergie similaires.

le Titulaire produisant de l’énergie électrique pour l’alimentation de ses
chantiers peut céder au prix de revient tout excédent d’énergie par rapport à
ses besoins propres à un organisme désigné par l’Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les
bâtiments , les ouvrages de toute nature, les installations minières et leurs
dépendances légales en bon état et d’exécuter en particulier les travaux
d’entretien des puits d’extraction du tout - venant, des travers-banc, des
installations de pompage des eaux d’exhaure etc...

Art.16.- Contrôle et visites techniques

le Titulaire est soumis au contrôle et à la surveillance exercés parles
services compétents du Ministère chargé des Mines suivant les dispeÿrtons \
prévues par le Code Minier. 8

Art.17.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux
produits en Tunisie, des services d’entreprises ou de sous-traitants de
nationalité tunisienne tant que les prix, la qualité et les délais de livraison
offerts demeurent équivalents aux offres étrangères.

En outre , le Titulaire est tenu , conformément aux dispositions de l’article
75 du Code Minier, d'employer en priorité les tunisiens.

Art.I18.- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités
civiles ou militaires en matière de Défense Nationale et de Sécurité du
Territoire conformément à la réglementation en vigueur.

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à
l’Autorité Concédante doivent être formulés en des unités de mesure et des
échelles agréées par elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre
système de mesure sous réserve de tenir les données à la disposition de tout
demandeur officiel dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant
les fonds de cartes ou de plans du service topographique tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services
topographiques à condition qu’ils soient agréés par l’Autorité Concédante.
A défaut, et après que le Titulaire se soit concerté avec l’Autorité
Concédante et le service topographique concerné, ces cartes et plans
pourront être établis par les soins et aux frais du Titulaire, aux échelles et
suivant les procédés les mieux adaptés à l'objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile
contre les risques d’atteintes aux biens d’autrui et aux tiers du fait de son
activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui
seraient reconnus provenir de son exploitation de la Mine. Ledit délai ne
s’applique pas aux dommages résultant des accidents du travail et des
maladies professionnelles lesquels demeurent régis par la législation en
vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent
Cahier des Charges, s'il justifie que le manquement aux dites obligations
est motivé par un cas de force majeure et ce, conformément aux
dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur
présentant un caractère à la fois imprévisible et irrésistible empêchant la
partie qui en est affectée d’exécuter tout ou partie des obligations mises à
sa charge par le Cahier des Charges tels que :

1- tous phénomènes naturels y compris les inondations, incendies,
tempêtes, foudres, glissements de terrain ou tremblements de terre
dont l’intensité est inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;
3- grèves à l’exception de celles du personnel du Titulaire;
4- restrictions gouvernementales.

Les retards dûs à un cas de force majeure n’ouvriront au Titulaire aucun
droit à indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation
d’égale durée de la validité de la concession d’exploitation sur laquelle ces
retards se sont produits.

Art.23.- Arbitrage
Tout différend relatif à l’application du présent cahier des charges entre
l’Autorité Concédante et le Titulaire sera tranché à l’amiable. A défaut de
règlement amiable dans un délai ne dépassant pas un mois, le différend est
porté devant la justice conformément à la réglementation en vigueur.

du De
Dans le cas où le Titulaire est de nationalité étrangère, le différend pif
soumis à l’arbitrage. :

Je, soussigné, reconnais avoir pris connaissance de Ke
toutes les dispositions et conditions prévues: Je nrérentie sigraiure de

cahier des charges et m’engage,e

P. lde

Fait à Tunis le,

